

117 HR 5088 IH: Stopping Terrorist Minerals Trade Act
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5088IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Mr. Gosar (for himself, Mr. Stauber, and Mr. Westerman) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the importation into, or transit through, the United States of any mineral, or product produced with minerals, from Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the Stopping Terrorist Minerals Trade Act.2.FindingsCongress finds the following:(1)Funds derived from the sale of minerals in Afghanistan will be used by the Taliban and its allies to finance terrorist and military activities, overthrow legitimate governments, subvert international efforts to promote peace and stability, and commit horrifying atrocities against unarmed civilians.(2)The United States spent 20 years and two trillion dollars to attempt to bring peace and international comity to Afghanistan, only to see the Taliban supported by other international actors overthrow the legal government in a matter of hours.(3)The United States spent tens of millions of dollars funding critical mineral surveys and mineral exploration to help build an alternative economy for the legitimate peaceful Government of Afghanistan and that data has now fallen into the hands of the Taliban and its allies.(4)Prohibiting the Taliban and its allies from profiting from the use of these mineral resources will ensure that threats to international peace and security posed by the Taliban will not be funded with these minerals.3.DefinitionsIn this Act:(1)MineralThe term mineral means any mined material.(2)United StatesThe term United States, when used in the geographic sense, means the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.(3)United States personThe term United States person means—(A)any United States citizen or any alien admitted for permanent residence into the United States;(B)any entity organized under the laws of the United States or any jurisdiction within the United States (including its foreign branches); and(C)any person in the United States.4.Measures to prohibit the importation into, or transit through, the United States of minerals and products produced with minerals from Afghanistan(a)ProhibitionThe President shall prohibit the importation into, or transit through, the United States of any mineral, or product produced with minerals, from Afghanistan.(b)WaiverThe President may waive the requirements set forth in subsection (a) with respect to the importation of any mineral, or product produced with minerals, from Afghanistan for periods of not more than 1 year each, if, with respect to each such waiver the President determines and reports to the appropriate congressional committees that—(1)such mineral was mined, or such product was produced, prior to August 16, 2021;(2)the waiver is in the national interests of the United States, together with the reasons therefor; or(3)a fair, free, and democratic government has control of Afghanistan and is not funding, supporting, or engaging in global terrorism.(c)Measures To prevent circumvention(1)In generalNot later than 180 days after the date of the enactment of this Act, and semi-annually thereafter, the President shall develop and maintain a list of countries engaged in the trade of minerals with Afghanistan.(2)RecordkeepingAny United States person seeking to import into the United States any mineral, or product produced with minerals, from a country on the list of countries required under paragraph (1) shall keep a full record of, in the form of reports, blockchain, or otherwise, complete information relating to the mineral, or product produced with minerals, including source, volume, and nation of origin. The President may require such person to furnish such information under oath, including the production of books of account, records, contracts, letters, memoranda, or other papers, in the custody or control of such person.(3)OversightThe President shall require the heads of appropriate Federal departments and agencies to conduct annual reviews of the standards, practices, and procedures of United States persons seeking to import into the United States any mineral, or product produced with minerals, from a country on the list of countries required under paragraph (1) to determine whether such standards, practices, and procedures are in accordance with the prohibition on the importation into, or transit through, the United States of any mineral, or product produced with minerals, from Afghanistan required under subsection (a).5.Statement of policy It is the policy of the United States to promote and facilitate the adoption by the international community of measures similar to the measures to prohibit the importation into, or transit through, the United States of minerals and products produced with minerals from Afghanistan as described in section 4 in order to prevent the funding of terrorist activities by the Taliban.6.Enforcement(a)In generalIn addition to the enforcement provisions set forth in subsection (b)—(1)a civil penalty of not to exceed $10,000,000 may be imposed on any person who violates, or attempts to violate, any license, order, or regulation issued under this Act; and(2)whoever willfully violates, or willfully attempts to violate, any license, order, or regulation issued under this Act shall, upon conviction, be fined not more than $50,000,000, or, if a natural person, may be imprisoned for not more than 10 years, or both, and any officer, director, or agent of any corporation who willfully participates in such violation may be punished by a like fine, imprisonment, or both.(b)Import violationsThose customs laws of the United States, both civil and criminal, including those laws relating to seizure and forfeiture, that apply to articles imported in violation of such laws shall apply with respect to any mineral, or product produced with minerals, imported in violation of this Act.7.Technical assistanceThe President may direct the appropriate departments and agencies of the United States Government to make available technical assistance to countries seeking to track, monitor, or enforce the requirements of the Act.8.Oversight Coordinating Committee(a)In generalThe President shall establish an Oversight Coordinating Committee to coordinate the implementation of this Act.(b)MembershipThe Committee shall be composed of the following individuals or their designees:(1)The Secretary of the Treasury and the Secretary of State, who shall be co-chairpersons.(2)The Secretary of Commerce.(3)The Secretary of Defense.(4)The United States Trade Representative.(5)The Secretary of Homeland Security.(6)A representative of any other agency the President deems appropriate.9.Report(a)In generalNot later than 1 year after the date of the enactment of this Act, and every 12 months thereafter for such period as this Act is in effect, the President shall transmit to the Congress a report on the implementation of this Act.(b)Matters To be includedThe report required by subsection (a) shall include the following:(1)An identification of countries on the list of countries required by section 4(c)(1) and description of actions taken by such countries with respect to the trade of minerals with Afghanistan and potential uses of products produced with minerals from Afghanistan.(2)A description of whether there is statistical information or other evidence to indicate efforts to circumvent the prohibition on the importation into, or transit through, the United States of any mineral, or product produced with minerals, from Afghanistan under section 4(a).(3)An identification of any problems or obstacles encountered in the implementation of this Act.10.GAO report(a)In generalNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Congress a report on the effectiveness of the provisions of this Act in preventing the importation of minerals or products produced with minerals from Afghanistan.(b)Matters To be includedThe Comptroller General shall include in the report any recommendations on any modifications to this Act that may be necessary.11.Regulatory and other authorities; delegation of authorities(a)Regulatory and other authoritiesThe President is authorized to and shall issue such proclamations, regulations, licenses, and orders, and conduct such investigations, as may be necessary to carry out this Act.(b)Delegation of authoritiesThe President may delegate the duties and authorities under this Act to such officers, officials, departments, or agencies of the United States Government as the President deems appropriate.